                  Case 19-27634                       Doc 2          Filed 10/16/19      Entered 10/16/19 12:06:40               Desc Main             10/16/19 12:01PM
                                                                        Document         Page 1 of 6
 Fill in this information to identify your case:
 Debtor 1               Holly L Davis
                              First Name            Middle Name              Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name                             Last Name
 United States Bankruptcy Court for the:                                DISTRICT OF UTAH                               Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           alsCourt. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$100.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-27634                       Doc 2          Filed 10/16/19   Entered 10/16/19 12:06:40                 Desc Main             10/16/19 12:01PM
                                                                        Document      Page 2 of 6
 Debtor                Holly L Davis                                                              Case number

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          The following tax years are proposed to be contributed [2019, 2020, 2021]. On or before April 30 of each
                          applicable year, debtors shall provide the Trustee with a copy of the first two pages of filed state and federal
                          tax returns. Any required tax refund contributions shall be paid to the Trustee no later than June 30 of the
                          year the applicable return is filed.
                          The Debtors are authorized to retain any Earned Income Credit and/or Additional Child Tax Credit as they are
                          excluded from the disposable income analysis under 1325(b)(1) as being necessary for maintenance and
                          support of the Debtors.
                          The Debtors shall contribute any refund attributable to over-withholding of income tax that exceeds $1,000.
                          However, debtors are not obligated to pay tax overpayments that have been properly offset by a taxing
                          authority. Tax refunds paid into the plan may reduce the plan term to no less than the Applicable
                          Commitment Period, but in no event shall the amount paid into the Plan be less than thirty-six (36) or sixty
                          (60) Plan Payments plus all annual tax refunds required to be paid into the plan.

                          For the first tax year contribution [2019] the Trustee will determine if the section 1325(a)(4) best interest of
                          creditors test has been satisfied and will provide to counsel for the Debtor(s) a calculation of the required
                          pot amount. If a pot to unsecured creditors is required, the Debtor(s) will have thirty (30) days from receipt
                          of such calculation to file a motion to modify the plan to provide for the required return to unsecured
                          creditors or to stipulate to an order modifying the plan, which order will be prepared by the Trustee. The
                          Debtor(s) must satisfy plan feasibility through either increased monthly plan payments or the turnover of a
                          lump sum contribution of the current tax refund. If a lump sum contribution is elected, the Trustee is not
                          required to segregate such lump sum contribution and pay it immediately to unsecured creditors, but
                          instead shall disburse such lump sum contribution in accordance with the Order of Distribution set forth in
                          Local Rule 2083-2(e). If the Debtor(s) fail to file a motion to modify, the Trustee will move to dismiss the
                          Debtor(s)’ case. The Debtor shall contribute any refund attributable to overwithholding of wages that
                          exceeds $1,000.




2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $6,000.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee



Official Form 113                                                               Chapter 13 Plan                                                Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 19-27634                       Doc 2            Filed 10/16/19        Entered 10/16/19 12:06:40         Desc Main             10/16/19 12:01PM
                                                                          Document           Page 3 of 6
 Debtor                Holly L Davis                                                                     Case number

                               5072 West
                               Fortrose Drive
                               Herriman, UT
                               84096 Salt Lake
                               County
 Home Point                    Debtor is on title
 Financial                     with another                                               Prepetition:
 Corporation                   individual                                  $1,120.56                $0.00        0.00%         pro rata                    $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $600.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,500.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $1,484.03

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.


Official Form 113                                                                      Chapter 13 Plan                                        Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 19-27634                       Doc 2          Filed 10/16/19   Entered 10/16/19 12:06:40              Desc Main             10/16/19 12:01PM
                                                                        Document      Page 4 of 6
 Debtor                Holly L Davis                                                              Case number

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $ 0.00 .
                     % of the total amount of these claims, an estimated payment of $     .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00 .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other: The income of the debtor shall remain property of the estate throughout
                     the bankruptcy and not vest in the debtor pursuant to 11 U.S.C. Section
                     1327(b). The debtor's remaining property will vest upon confirmation.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 (1) Adequate Protection Payments. If the debtor seeks to pay Adequate Protection Payments to holders of secured claims,
 the requirements of Local Rule 2083-1(d) apply.
 (2) Applicable Commitment Period. The applicable commitment period for the Plan is 36 months for below median cases and
 60 months for above median cases, as required by § 1325(b)(4). The number of months listed in Part 2.1 for which the debtor
 will make regular payments is an estimate only; the applicable commitment period stated here dictates the term of the Plan.
 Any below median case may be extended as necessary not to exceed 60 months to complete the Plan payments. The
 Applicable Commitment Period is 36 months.
 (3) Direct Payment of Claims. If the debtor elects to pay a claim directly and that claim is not one which the Plan allows to be
 paid directly, the direct payment designation will be listed below as a nonstandard provision. For all claims the debtor elects
 to pay directly, Local Rule 2083-2(i)(4) applies.
 Claims to Be Paid Directly:
 (4) Third-Party Payment of Claims. If the Plan provides that a nondebtor shall pay a claim directly, the third-party payment
 designation will be listed below as a nonstandard provision. For all claims the Plan provides will be paid by a thirdparty,
 Local Rule 2083-2(k)(1) may apply. Upon request, the debtor must furnish the name and contact information for the

Official Form 113                                                               Chapter 13 Plan                                             Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                  Case 19-27634                       Doc 2          Filed 10/16/19     Entered 10/16/19 12:06:40       Desc Main             10/16/19 12:01PM
                                                                        Document        Page 5 of 6
 Debtor                Holly L Davis                                                                  Case number

 third-party payor. Claims to Be Paid by a Third Party:
 (5) Lien Avoidance Under § 522(f). If the debtor moves to avoid a lien under §522(f), Local Rule 2083-2(j) applies.
  (6) Interest on Oversecured Claims. If the debtor proposes to pay an oversecured claim a nonstandard rate of interest or
 interest accuring prior to confirmation of the Plan, such nonstandard treatment must be specifically stated below, including
 the identity of the secured creditor and the proposed interest rate accrual.
 Claims to be paid Interest on Oversecured Claims:
 (7) The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are incorporated by reference
 in the Plan.
 (8) Any order confirming this Plan shall constitute a binding determination that the Debtors have timely filed all of the
 information required by 11 U.S.C. § 521(a)(1).
 (9) Any allowed secured claim filed by a taxing authority not otherwise provided for by this plan shall be paid in full as part
 of Class 5 as set forth in Local Rule 2083-2(e), with interest at the rate set forth in the proof of claim or at 0 % per annum if
 no interest rate is specified.
 (10) Reserved



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Holly L Davis                                                    X
       Holly L Davis                                                         Signature of Debtor 2
       Signature of Debtor 1

       Executed on            August 26, 2019                                           Executed on

 X     /s/ Justin Myers                                                          Date     August 26, 2019
       Justin Myers
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                               Chapter 13 Plan                                        Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  Case 19-27634                       Doc 2          Filed 10/16/19   Entered 10/16/19 12:06:40           Desc Main            10/16/19 12:01PM
                                                                        Document      Page 6 of 6
 Debtor                Holly L Davis                                                              Case number

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $5,584.03

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                     $0.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                     +                                    $0.00


 Total of lines a through j                                                                                                                    $5,584.03




Official Form 113                                                               Chapter 13 Plan                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
